Citation Nr: 1737281	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the non-service connected depression. 

2.  Entitlement to service connection for depression, to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.  

3.  Entitlement to service connection for a right leg/right knee disorder, to include as secondary to the service-connected status post fracture of the tibia and fibula of the left leg.  

4.  Entitlement to an initial compensable disability rating for a scar, status post scalp laceration. 

5.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the tibia and fibula of the left leg. 

6.  Entitlement to an initial compensable disability rating for left leg scars with paresthesias. 

7.  Entitlement to an initial compensable disability rating for a right foot disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1986 to February 1990, and November 2009 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011, April 2012, October 2012, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The September 2011 rating decision granted service connection for left leg scars and status post fracture of the tibia and fibula, and assigned noncompensable and 10 percent disability ratings, respectively, effective September 24, 2010.  The April 2012 rating decision denied service connection for a right leg disorder.  The October 2012 rating decision granted service connection for a scalp scar and assigned a noncompensable rating, effective May 18, 2012.  The RO also denied service connection for hypertension and depression at that time.

This case was most recently before the Board in March 2015, at which time the Board granted service connection for a right foot disorder.  The March 2015 rating decision on appeal implemented the Board decision and awarded a noncompensable rating, effective December 6, 2011.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue(s) of entitlement to service connection for hypertension and a right leg/knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depression was not present until more than one year after the Veteran's last period of active duty, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability. 

2.  Throughout the appeal period, the Veteran's left leg scar has been stable, superficial, linear, not painful, and have not been shown to cause separate functional limitation.  

3.  Throughout the appeal period, the Veteran's scalp scar measured 11 centimeters in length and 0.5 centimeters in width, but has not been manifested by one or more  characteristic of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.  

4.  Throughout the period on appeal, the Veteran's status post fracture of the tibia and fibula of the left leg has been manifested by moderate, but not marked, knee or ankle disability.  

5.  Throughout the period on appeal, the Veteran's right foot disorder has been manifested by no worse than mild foot symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a compensable rating for a left leg scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for a compensable rating for a scalp scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

4.  The criteria for an initial 20 percent for status post fracture of the tibia and fibula of the left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

5.  The criteria for an initial compensable rating for a right foot disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  The Board also notes that actions requested in the prior remand have been undertaken.  In addition, VA examinations or opinions were provided in March 2011, May 2011, July 2011, September 2011, January 2012, and September 2012.  Pursuant to the March 2015 Board remand, the Veteran was scheduled for VA examinations in March 2015 and December 2015.  He failed to report to the scheduled examinations and did not offer an explanation for his failure to report.  In addition, he has not requested that the examinations be rescheduled.  The Board acknowledges that the March 2015 examination request included an outdated address.  However, the RO submitted a subsequent request using the Veteran's updated address, but he failed to report for the December 2015 VA examination.  It does not appear that any mail sent to that address was returned as undeliverable.  It has been more than a year since the Veteran's scheduled VA examination, and he has not indicated that he would appear for another examination if it were rescheduled.  The duty to assist is not a one-way street, and the Veteran has not fulfilled his duty to report for examination.  38 C.F.R. § 3.655; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the claims without the benefit of additional VA examinations addressing the claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims.

Accordingly, the Board will address the merits of the claims.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101  may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease. Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. §  3.310 (b) (2016).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection - Depression 

Service treatment records are negative for complaints or other evidence of a psychiatric disorder.  In January 1988, the Veteran was psychiatrically cleared for sniper school.  Reports of medical history consistently reflect his denial of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  A March 2010 service treatment record showed that the Veteran denied current stressors, suicidal/homicidal ideations, anger management issues, anxiety issues, nightmares, isolation from others, feeling on guard, being easily startled, sleep issues, and eating disorders.  The Veteran was cleared for treatment and no referrals for further behavior health evaluations were made.  

Post-service VA treatment records show a diagnosis of depressive disorder beginning in 2013, without any findings as to etiology.  

After a careful review of the evidence, the Board concludes that the preponderance of the evidence is against the claim.  The Board notes that the Veteran's service treatment records do not show evidence of any psychiatric disorder.  Although the medical evidence of record includes a diagnosis of depression, there is no medical evidence relating the psychiatric disorder to service or to a service-connected disability.  As noted above, the Veteran was scheduled for a VA examination that might have provided the required nexus to service, but he failed to report to that examination.  Although he might sincerely believe that his depression is related to his service-connected disability, the record does not suggest that, as a layperson, he is competent to determine the cause of his depression.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.

Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119   (1999).  Moreover, in connection with any increased rating claim, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the following analysis is undertaken with the possibility that staged rating may be warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In addition, the Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Increased Ratings - Scars  

The Veteran's scalp scar has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, a 10 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1)

Under Diagnostic Code 7801 a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id., Note (1).

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).

The Veteran's left leg scar with paresthesias has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id., Note (3). 

Diagnostic Code 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Increased Rating - Scalp Scar

In September 2012, Veteran was afforded a VA examination in connection with his claim for service connection for a scalp scar.  The examiner diagnosed a head laceration.  The scar was described as an L-shaped scar which measured 11 centimeters in length and 0.5 centimeters in width.  There was no elevation, depression, or adherence to the underlying tissue; abnormal pigmentation or texture of the head face or neck; or gross distortion or asymmetry of facial features or visible palpable tissue loss.  The scar was not painful or unstable and did not result in limitation of function.  

The Veteran's scalp scar does not meet the criteria under Diagnostic Code 7800.  Specifically, the medical evidence does not show a characteristic of disfigurement as described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  As such, a compensable rating pursuant to Diagnostic Code 7800 is not warranted.  The Board notes consideration has been given to rating the Veteran's scalp scar under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  However, the evidence does not show the Veteran's scar is unstable, painful, or results in functional impairment.  

In reaching its decision, the Board has duly considered the benefit of the doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.

Increased Rating - Left Leg Scar with Paresthesias 

During the March 2011 VA examination, the examiner noted a surgical scar at the right medial aspect of the right knee with mild tenderness and indented.  The examiner also diagnosed scars on the left knee.  

The Veteran was afforded a VA scars examination in September 2011.  The examiner noted six left leg scars.  There were six linear scars that measured from one centimeter to eight centimeters in length.  The Veteran stated that he had paresthesia in the medial knee incision, which radiated around to the lateral knee along the tibial plateau line.  The scars were not painful or unstable.  The examiner found paresthesia in the medial knee scar with radiation to the prepatella area and lateral knee area.  There was also decreased sharp/dull sensation in that area.  The examiner concluded that the scars did not result in functional impairment.  

During a January 2012 VA examination, the Veteran reported charley-horse and cramps in his left posteriomedial calf.  He also complained of numbness around his left knee incision.  The examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  There were no neurological deficits noted on the examination.  Muscle strength testing, a reflex examination, and a sensory examination were normal.   

In May 2012, the Veteran reported that he experienced pain, cramps, and spasms in his left ankle due to his left leg scars with paresthesias.    

The Board finds that a compensable rating is not warranted for the left leg scar.  The record shows that the scars are linear and measure no more than 8 centimeters.  Therefore, Diagnostic Codes 7801 and 7802 are not applicable.  A compensable evaluation under Diagnostic Codes 7804 and 7805 requires evidence demonstrating that the scar is painful or unstable or that it is productive of functional impairment.  Such is not shown in this case.  Rather, the VA examination report indicated that the left leg scars were not painful, unstable, or productive of functional impairment.  Thus, a compensable rating under Codes 7804 or 7805 is also not warranted.  The Board acknowledges that the Veteran had paresthesia, however, a January 2012 VA examination showed that he did not have any neurological impairment.  The Board also acknowledges that the March 2011 VA examiner found a mildly tender right knee scar, however, the Veteran is not service-connected for a right knee scar.  Although the Veteran's representative argued that the March 2011 VA examiner was referring to the left leg scars, the January 2012 VA examiner found that the scars were not painful.  Moreover, the Veteran failed to report for an additional VA examination that could have shown an increase in his disability.  As such, the evidence of record does not show symptoms warranting a compensable evaluation at any time during the appeal.  

In reaching its decision, the Board has duly considered the benefit of the doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.

Increased Rating - Left Tibia and Fibula 

The Veteran's left tibia and fibula is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for non-union of the tibia and fibular with loss motion requiring a brace.  Id.  

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Normal ranges of knee motion are 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A September 2009 radiology report from Falmouth Hospital included an impression of interval placement of intramedullary rod traversing the fracture of the distal tibia.  Private treatment records from S.H, M.D. noted moderate discomfort at night.  He wore a splint and used crutches.  A physical examination of the left leg revealed a healed wound with sutures removed.  There was some mild decreased range of motion of the ankle, with zero degrees of dorsiflexion and 30 degrees of plantar flexion.  Range of motion testing of the left knee was zero degrees to 110 degrees.  The physician noted mild soft tissue swelling and ecchymosis.  It was recommended that the Veteran continue crutches and discard the splint.  

October 2009 service treatment records indicated that the Veteran underwent left tibial nailing in September 2009.  It was noted that he would require physical therapy and numerous orthopedic surgical visits throughout the healing process.  It was estimated that the amount of time to heal his fracture could range from four months to over two years.  

Service treatment records also included a December 2009 x-ray demonstrating  adequate alignment of fractures.  In January 2010, the Veteran's physical examination was positive for tenderness on the lateral medial malleoli.  In May 2010, the Veteran still lacked lower extremity strength and had difficulty with stairs and squatting.  In June 2010, he had a little bit of restriction to dorsiflexion at about 25 degrees and plantar flexion to 50 degrees.  Range of motion of the knee was from zero to 145 degrees.  July 2010 service treatment records showed improvement.  He was able to squat and his range of motion of the knee was almost full.  In August 2010, it was noted that the Veteran was doing good with a pain level of zero.  He reported not feeling any limitations.  

In connection with his service connection claim, the Veteran was afforded a VA examination in March 2011.  He reported constant left leg pain and decreased strength.  The pain was alleviated by rest and aspirin.  The diagnosis was a fracture of the tibia and fibula of the left leg.  

In a May 2011 addendum opinion, the examiner stated that the Veteran had a left leg fracture of the tibia and fibula with rod and screw.  The examiner also stated that he did not have any decreased range of motion, weakness, pain, lack of endurance, or incoordination.  

The Veteran underwent another VA examination in July 2011.  He walked with a mild limp, good posture, and no pelvic tilt.  Examination of the lower leg revealed a well-healed scar.  Palpation of the lower leg at the site of the fracture showed no tenderness or abnormal fluid.  Range of motion testing of the left ankle reflected flexion to 10 degrees four times without pain, weakness, fatigue, or lack of endurance.  Plantar flexion was to 30 degrees four times with no pain, weakness, fatigue, or lack of endurance.  The examiner found that there was no pain on any motion of the left ankle, with only a moderate impact on his activities of daily living.  There were also no flare-ups.  The examiner concluded that the left ankle appeared stable.  Examination of the left knee revealed tight medial collateral ligaments.  He had good strength to resisted flexion and extension.  Flexion was from 0 to 140 degrees four times with no pain, weakness, fatigue, or lack of endurance.  The examiner noted that there were no left knee complaints.  He did not use an assistive device and his left knee did not impact his activities of daily living.  The examiner concluded that the tibia and fibula fracture showed good healing and that there was mild functional impairment of the ankle.  

A September 2011 addendum to the March 2011 VA examination included range of motion testing of the left ankle.  The examination revealed dorsiflexion to 15 degrees, plantar flexion to 20 degrees.  Following three repetitions, dorsiflexion was to 10 degrees and plantar flexion to 18 degrees.  There was objective evidence of pain on active motion and after repetitive motion.  The examiner noted additional limitations after three repetitions due to pain.  The examiner found that there was no muscle spasm, joint laxity, muscle atrophy, or ankylosing.  There was tenderness and mild swelling noted during the examination.  The Veteran complained of daily pain and cramping, and rated his symptoms as a seven out of 10.  He used aspirin to relieve his symptoms.  

Based on the above, the Board finds that the preponderance of the evidence supports an increased rating of 20 percent rating for a left tibia and fibula fracture.  The July 2011 VA examiner concluded that the Veteran's right ankle moderately impacted his activities of daily living and mildly impacted his overall functioning.  The July 2011 VA examination showed limitation of motion of the ankle.  The September 2011 range of motion examination revealed, with repetitive motion, dorsiflexion to 10 degrees and plantar flexion to 18 degrees.  His symptoms also included swelling, tenderness, cramping, and pain.  Accordingly, the Board finds that the Veteran's service-connected fracture of the tibia and fibula of the left leg was manifested by an overall moderate knee or ankle disability under Diagnostic Code 5262.  

The Board finds that the evidence does not support a finding of marked knee or ankle disability, which is required for the next higher rating under Diagnostic Code 5262.  The medical evidence showed that the Veteran had a mild limp and good posture.  He did not have flare-ups and his ankle was described as stable.  

The Board has considered other potentially relevant diagnostic codes and finds that a rating in excess of 20 percent is not warranted under a different diagnostic code.  

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, the Veteran's limitation of motion was moderate and would warrant a 10 percent rating separate from his left ankle.  The Veteran's left knee range of motion was full, from 0 degrees extension to 140 degrees flexion without any left knee complaints.  Therefore, the Veteran's left knee would warrant a noncompensable rating under Diagnostic Codes 5260 and 5261.  As separate ratings for the left knee and left ankle would not warrant a combined rating greater than 20 percent, the appropriate rating is Diagnostic Code 5262, which contemplates his left knee and ankle symptoms.  Diagnostic Code 5262 contemplates his knee and ankle symptoms, and to combine these ratings would be pyramiding of compensation under multiple diagnostic codes for the same symptoms.

Therefore, the Board finds that the current evidence supports a 20 percent rating for status post fracture of the tibia and fibula of the left leg under Diagnostic Code 5262.  

Increased Rating - Right Foot Disorder

The Veteran's right foot disorder has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

Diagnostic Code 5003 directs degenerative arthritis, substantiated by X-ray findings, to be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).

The Veteran was afforded a VA examination in September 2012.  The examiner diagnosed foot arthritis and flat feet.  There was constant pain in the right foot due to his altered gait.  Physical examination revealed that the lateral aspect of his right foot was tender to the touch.  Diagnostic studies showed mild degenerative change in the metatarsophalangeal joint of the great toe and some calcaneal spurring.  There was no indication of arthritis in multiple joints of the same foot.  The examiner stated that the Veteran's right foot disorder did not impact his ability to work.  

As previously noted, the Veteran's service-connected right foot disorder has been assigned a noncompensable rating throughout the period on appeal pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5276.  In order for a compensable to be warranted under Diagnostic Code 5276, the evidence must show moderate symptoms, manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Such symptoms are not shown by the evidence of record.  The manifestations of the Veteran's right foot disability include right great toe arthritis and pain on the lateral aspect.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for his right foot disorder.  

With respect to Diagnostic Code 5003, the Veteran's big toe is not a major joint.  See 38 C.F.R. § 4.45(f).  The September 2012 x-ray findings showed degenerative changes in the metatarsophalangeal joint of the great toe without involvement of arthritis in multiple joints of the same foot.   

The Board has considered whether the Veteran's service-connected right foot disorder is entitled to a higher disability rating under any other diagnostic code.  However, the medical evidence does not show hammertoes, weak foot, claw foot, metatarsalgia, hallux rigidus, or impairment of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283.  Therefore, the Board has considered other potential diagnostic codes, but the record does not suggest that any other less appropriate diagnostic code is applicable.

In reaching its decision, the Board has duly considered the benefit of the doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.


ORDER

Service connection for depression is denied.  

An initial compensable rating for a left leg scar with paresthesias is denied. 

An initial compensable rating for a scalp scar is denied. 

An initial 20 percent rating for status post fracture of the tibia and fibula of the left leg is granted, subject to the criteria governing the payment of monetary benefits.

An initial compensable rating for a right foot disorder is denied.  


REMAND

Hypertension

As noted above, the Veteran failed to report for VA examinations in March 2015 and December 2015, without good cause shown.  Nevertheless, the Board finds that the questions posed to the examiner in the March 2015 remand of this case by the Board require a medical opinion.  Therefore, the Board will remand the case again for a VA examination.  If the Veteran again fails to report for examination, however, the AOJ is requested to forward the claims file to a suitably qualified examiner for medical opinions, based on the record as contained in the electronic claims file.

Right Leg/Knee

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.  App. 268, 271(1998).  When the case was previously before the Board it was remanded for a medical opinion.  The Board noted that the January 2012 VA examiner did not adequately address the question of secondary service connection.  The Board thus instructed the RO to obtain a medical opinion, and that an examination should be provided if the examiner determined that a VA examination was necessary.  There is no indication from the record that the VA examiner was unable to provide the requested opinion without a VA examination.  Therefore, the Board finds that a remand is required to obtain a medical opinion.  


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159  (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, the examiner should state with respect to following

(a) Did hypertension clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance onto active duty in September 1986?  

i. If yes, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting hypertension did not permanently increase in severity as a result of his first period of service from September 1986 to February 1990?

ii. If no, is it at least as likely as not (50 percent probability or greater) that the current hypertension is etiologically related to the Veteran's first period of active duty from September 1986 to February 1990?

(b) Did hypertension clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance onto active duty in November 2009?  

i. If yes, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting hypertension did not permanently increase in severity as a result of his first period of service from November 2009 to September 2010?  

ii. If no, is it at least as likely as not (50 percent probability or greater) that the current hypertension is etiologically related to the Veteran's second period of active duty from November 2009 to September 2010?

The examiner must consider and discuss the January 2009 National Guard Reserves examination that diagnoses the Veteran with "HTN not on meds."

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the Veteran does not report for the scheduled examination, the examiner must provide responses to the inquiries above, based on the records contained in the claims folder.

3.  The RO or the AMC also should afford the Veteran a VA medical opinion by a physician with sufficient expertise, to determine the nature and etiology of all right leg/knee disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  If the VA examiner needs an examination of the Veteran to provide the medical opinion, then such an examination should be scheduled.  The examiner should address the following:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that a right leg/knee disorder was caused by the Veteran's service-connected tibia and fibula of the left leg. 

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that a right leg/knee disorder has aggravated (worsened beyond its natural progression) by the Veteran's service-connected tibia and fibula of the left leg.  If aggravation is found, please estimate the baseline level of disability prior to aggravation.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S.  LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


